Citation Nr: 0938350	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left 
hip femoral neck fracture with scar, currently evaluated at 
20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the 
Cleveland, RO.  A copy of the transcript is of record.

The record raises the issues of entitlement to service 
connection for right hip and right knee disorders on both 
direct and secondary bases.  The appellant has also raised 
claims of entitlement to service connection for psychiatric 
and sleep disorders secondary to any service connected 
disorder.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Travel Board hearing, the Veteran testified that he 
saw a private doctor in Wilmington, North Carolina when he 
lived in that state in 2007.  Those records are not in the 
claims file, and the Board finds that they are relevant to 
the Veteran's claim.  Hence, further development is required.  
38 U.S.C.A. § 5103.

In his February 2008 Notice of Disagreement, the Veteran 
noted that his hip disability had worsened since his last VA 
examination in August 2007.  The United States Court of 
Appeals for Veterans Claims has held that when a veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran also requests extraschedular consideration 
concerning the rating assigned his left hip disorder.  The 
record shows that the Veteran has been complaining of 
increasing, severe pain in his hip since he filed his claim 
for an increased rating in June 2007.  There is some 
evidence, however, that objective medical findings do not 
support his subjective complaints of pain.  See April 2008 
orthopedics consult (noting that the Veteran's "pain is not 
likely related to [his] hip pathology"); May 2008 primary 
care note (Veteran unable to give specifics about his pain; 
very vague about all his complaints); June 2008 urgent care 
physician note (pain is out of proportion with x-ray 
findings).  The record also shows that the Veteran has been 
taking Percocet or similar narcotic-based drugs for the last 
10 years.  Notably, the record shows that the appellant is 
taking an increased quantity of narcotics; ostensibly for 
pain management.  See January 2008 primary care physician 
note (Veteran began narcotics around 10 years ago or longer); 
February 2008 urgent care physician note (Veteran taking at 
least six to eight tabs of Percocet per day).  It is unclear 
from the record, however, whether the Veteran is objectively 
experiencing increasing pain due to his left hip disorder, or 
whether he is exhibiting some nonservice connected 
medication-seeking behavior.  See, e.g., January 2008 
physician emergency note (Veteran has had issues with illicit 
drugs while on Percocet); May 2008 primary care note (Veteran 
requesting Percocet but unable to give specifics about his 
pain).  The Board finds that a new examination is necessary 
to accurately determine the extent of the Veteran's pain is 
objectively due to his left hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, 
provide him with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
any treatment for his left hip disability.  
The Veteran should specifically be invited 
to provide either the records from his 
private physician in Wilmington, North 
Carolina; or, a signed authorization form 
for VA to obtain these records on his 
behalf.  The RO should then take 
appropriate action to secure any records 
which have not been previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented 
in the record.

2.  The RO should request employment 
information from the Veteran's former 
employers to determine his employment 
status and the number of work days he 
missed, if any, due to his left hip 
disability.

3.  After completion of the foregoing the 
RO should schedule the Veteran for an 
examination with a physician to evaluate 
the nature and extent of his left hip 
disability.  The claims folder and a copy 
of this REMAND are to be provided to the 
physician for review in conjunction with 
the examination.  All tests, including 
range of motion tests, should be completed 
in accordance with the latest AMIE 
worksheets for rating hip disorders.  All 
findings should be fully documented and 
explained in detail.

The examiner is to render specific 
findings as to whether there is objective 
evidence of left hip pain on motion, 
weakness, excess fatigability, muscle 
atrophy, and/or incoordination associated 
with the service-connected left hip 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point in the arc of motion that pain 
begins.  The examiner is to address 
whether, and to what extent, the Veteran 
experiences any functional loss due to 
pain and/or any of the other symptoms 
during flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
is to identify all impairments affecting 
the left hip.  The examiner must address 
whether the appellant's apparent high dose 
of narcotic medication is objectively 
required due to residuals of his left hip 
fracture.  If not, the examiner must 
explain why not.  To the extent that the 
appellant's complaints of left hip pain 
have an objective basis in fact the 
examiner should explain how.  To the 
extent that the appellant's complaints of 
left hip pain have no objective basis in 
fact the examiner must explain.  Finally, 
the examiner is to classify the degree to 
which the service connected left hip 
femoral fracture residuals interfere with 
the Veteran's ability to work, based only 
upon objective medical evidence.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for residuals of a left hip femoral 
neck fracture with scar.  The RO should 
also adjudicate the issues referred above 
before the case is returned to the Board.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

